department of the treasury internal_revenue_service washington d c eg u u l fai v tax_exempt_and_government_entities_division jun uniform issue list se lt ep pat2 an one t ke as legend taxpayer a amount b individual c individual d company e plan f financial_institution g company h fund ira j dear ile oe roa aan ee es this is in response to your letter dated date as supplemented by correspondence dated date date and date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date she received a distribution of amount b from ira j taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to an error committed by her financial advisors individual c and individual d of company e taxpayer a further represents that amount b has not been used for any other purpose taxpayer a was a participant in plan f administered by financial_institution g on date taxpayer a met with her financial advisor individual c to discuss financial and estate_planning matters pertaining to her then upcoming retirement which was to occur on date after the discussion taxpayer a decided to transfer the balance of her account in plan f and invest the assets of the ira in fund accordingly taxpayer a contacted financial_institution g and requested a full distribution of her account and a trustee-to-trustee transfer from plan f to an ira with company h to an individual_retirement_account ira with company h financial_institution g refused to do a trustee-to-trustee transfer from plan f to an ira with company h instead they required her to take a distribution of her account from plan f and rollover the amount to an ira at financial_institution g in turn she would then transfer the assets of that ira in a trustee-to-trustee transfer to an ira at company h which would then invest the assets in fund taxpayer a established ira j in which she timely deposited the distribution of amount b from plan f taxpayer a relied on representatives from company e individual c and individual d to facilitate the rollover from ira j to an ira with company h during august and date individual d had email communications with company h which is fund i’s third party administrator and custodian to facilitate an ira investment in fund for the benefit of taxpayer a while company h does provide ira custodial services such services are not provided under fund i’s service agreement with company h and no paperwork was executed or requested by individual c or individual d to establish an ira account with company h for the benefit of taxpayer a taxpayer a completed the required paperwork to invest in fund on date and a wire transfer was made on date to fund however due to the errors described above no ira account with company h or any other custodian had been established and the investment in fund was titled incorrectly in taxpayer a’s own name rather than an ira account for taxpayer a’s benefit this resulted in a taxable_distribution from ira j during the tax_year individual c provided an affidavit that taxpayer a reasonably believed that the transaction had been completed through an ira rollover and had no reason to suspect that an administrative error had occurred taxpayer a first became aware that no ira had been established in date when she received a form k-1 from fund that did not indicate that the investment was held in an ira account and a form 1099-r from financial_institution g indicating a taxable_distribution of amount b at that time she called individual c to inform him that a mistake had been made based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i il the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error committed by her financial advisors individual c and individual d of company e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira j taxpayer a is granted a period of days from the issuance of this letter to contribute amount b except the 60-day requirement are met with respect to such contribution the contribution of amount b will be considered a rollover_contribution within the meaning of sec_408 of the code into an ira provided all other requirements of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact correspondence to se t ep ra t2 please address all at sincerely yours opm sherri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kk kr kk kk k xk kkk
